Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 1 of 16

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KAHLID KABIR,
Petitioner,
Vv. 20-CV-598 (JLS)

JULIE WOLCOTT, Superintendent of
Orleans Correctional Facility,
ANTHONY ANNUCCI, Acting
Commissioner of Department of
Corrections and Community
Supervision,

Respondents.

 

DECISION AND ORDER

Pro se petitioner Kahlid Kabir, an inmate at Orleans Correctional Facility
(“Orleans”), petitioned this Court for a writ of habeas corpus under 28 U.S.C.
§ 2241, seeking release based on the conditions of his confinement during the
COVID-19 pandemic. Dkt. 1. He also moved for a temporary restraining order that
seeks the same relief. Dkts. 2, 3. Respondents Julie Wolcott and Anthony Annucci
moved to convert the petition to one under 28 U.S.C. § 2254 and to dismiss the
petition. Dkt. 8. For the following reasons, the Court grants Respondents’ motion.

BACKGROUND

A, Facts.

Kabir currently is in custody at Orleans, a New York State Department of

Corrections and Community Supervision (“DOCCS’”) facility, serving 12 years ona
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 2 of 16

2015 conviction via jury verdict in Monroe County. See Dkt. 1, at 2 | 4, 5; Dkt. 8-
1, at 2 J 2; Dkt. 8-2. He alleges that he is “57 month[s] away from correction
release.” Dkt. 1, at 2 8.

Kabir claims that his “current prison conditions are unconstitutional” and
violate state and national proclamations and executive orders. See Dkt. 1, at 2 4 3;
see also Dkt. 2, at 1; Dkt. 3, at 1. He alleges that “the staff is not equipped to
respond” if an outbreak occurred at Orleans, and that his “current state of prison
conditions does not allow social distance practices.” Dkt. 1, at 3 | 14. He raises
“federal due process” claims based on “deprivation of adequate medical care”
because Orleans “is unable to protect his health.” See Dkt. 1, at 3 § 11; Dkt. 3, at 1,
4; see also Dkt. 2, at 5 J 10

Kabir’s “pre-existing medical conditions and side effects of the medication
that [he] take[s] creat[e] a grave risk” to him if he were to contract COVID-19,
which exacerbate the conditions of his confinement during the COVID-19 pandemic.
See Dkt. 2, at 3; see also Dkt. 3, at 1. In particular, Kabir alleges that he has a
kidney defect, is pre-diabetic, has sleep apnea and sleeps with a C-PAP machine,
has high blood pressure for which he takes medication that “causes respiratory side
effects, shortness of breath[] and irregular heartbeat,” and suffers from seasonal
allergies that affect his breathing and lungs. See Dkt. 1, at 2 J 8, 3 § 10; Dkt. 2, at
448. Asa result, Kabir asks the Court to “release [him] from this unconstitutional

condition of imprisonment.” See Dkt. 2, at 1; see also Dkt. 11, at 3 J 8.
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 3 of 16

Specifically, Kabir alleges that his “setting is a dorm one, with over 50
inmates in [an] enclosed area and space.” See Dkt. 1, at 3 4 9. He alleges that his
“current state of prison conditions does not allow social distance practices.” Id. at 3
{ 14. Moreover, Kabir alleges that the staff he “deal[s] with in [his] dorm will only
wear ...mask[s] when [their] superiors are visiting,” and that most staff “have
consistently shunned the responsibility to wear the mask[s] provided.” See Dkt. 2,
at 499 5-6. He claims that “[m]Jore than 11 employees have been within the walls
of the facility with COVID-19” but does not allege that any inmates tested positive
for the virus. See Dkt. 1, at 3 J 12.

Kabir does not allege that he presented his claims to a state court. Instead,
he states that he has “no immediate remedy under DOCCS Directive # 4040.” See
Dkt. 2, at 5 9 9. He also alleges that “state courts have effective March 17, 2020

closed [their] doors,” so he has “no other form of recourse.” See Dkt. 1, at 3 § 13.

B. Procedural History.

On May 12, 2020, Kabir submitted a petition for a writ of habeas corpus
under 28 U.S.C. § 2241, seeking release from custody based on the conditions of his
confinement at Orleans during the COVID-19 pandemic. Dkt. 1. The same day, he
moved for a temporary restraining order, seeking the same relief. Dkts. 2, 3. On
May 26, 2020, the Court ordered Respondents to file and serve an answer or a
motion to dismiss the petition within five days. Dkt. 4. Respondents moved for an

extension of time to respond to the petition on May 29, 2020. Dkt. 6. The same day,
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 4 of 16

the Court granted Respondents’ motion and ordered Respondents to respond to the
petition by June 5, 2020. See Dkt. 7.

On June 5, 2020, Respondents moved to convert Kabir’s petition to one
brought under 28 U.S.C. § 2254 and to dismiss the petition. Dkt. 8. Kabir
submitted an affidavit of service on June 10, 2020, stating that he served his
response on counsel for Respondents and on the Court. See Dkt. 9. The Court did
not receive Kabir’s response and directed him to resubmit it. See Dkt. 10. On July
8, 2020, the Court received Kabir’s response, which opposes Respondents’ motion in
all respects and asks the Court to grant Kabir judgment on the pleadings under
Federal Rule of Civil Procedure 12(c) because Respondents’ motion was frivolous
and did not comply with the Court’s order. See Dkt. 11. The Court deems Kabir’s
response timely filed. See Dkt. 10.

DISCUSSION

Because Kabir is a pro se petitioner, the Court will “construe [his] pleadings
liberally and interpret them ‘to raise the strongest arguments they suggest.” See
Wells v. Annucct, No. 19-cv-3841, 2019 WL 2209226, at *1 (S.D.N.Y. May 21, 2019)
(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).
Kabir is entitled to liberal construction of his submissions, but his pro se status
“does not exempt [him] from compliance with the relevant rules of procedural and
substantive law.” See Siao-Pao v. Connolly, 564 F. Supp. 2d 232, 238 (S.D.N.Y.

2008) (internal quotations and citations omitted).
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 5 of 16

I. Kabir’s Motion for Judgment on the Pleadings.

Kabir seeks judgment on the pleadings because “Respondents disregarded
the Court’s mandate and instead filed and served a motion to convert [his] 28 U.S.C.
§ 2241 habeas petition to a 28 U.S.C. § 2254 then dismiss if converted... .” See
Dkt. 11, at 4] 11. In addition, Kabir argues that Respondents “file[d] a frivolous
motion for the sole purpose of depriving [him] an adequate remedy of standing to
assert ... his Eighth Amendment guarantee . . . of the right to be free from
unconstitutional confinement ....” See id. at 5 § 14.

But Respondents complied with the Court’s order in Dkt. 7, which directed
them to “file and serve an answer and memorandum of law or a motion to dismiss
the petition” by June 5, 2020. See Dkt. 7. In particular, Respondents moved to
convert and dismiss Kabir’s petition on June 5, 2020. See Dkt. 8; see also Dkt. 11, at
4411. And for the reasons set forth below, Respondents’ motion was not frivolous.
The Court therefore denies Kabir’s motion for judgment on the pleadings and

proceeds to the merits of Respondents’ motion.

II. Respondents’ Motion to Convert and to Dismiss.

A. Motion to Convert the Petition from a Section 2241 Petition to
a Section 2254 Petition.

Respondents moved to convert Kabir’s petition, filed under Section 2241, toa
Section 2254 petition because relief under Section 2241 is not available to Kabir,

who is in custody under a state-court judgment of conviction. See Dkt. 8; Dkt. 8-5,
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 6 of 16

at 3-5.! Kabir opposes Respondents’ request, arguing that Section 2241 is available
to prisoners who challenge the post-conviction execution of their sentences, as he
does. See Dkt. 11, at 5 § 15.

There are three statutes under which an individual in custody may seek a
writ of habeas corpus, two of which are relevant here. Section 2254 applies to “a
person in custody pursuant to the judgment of a State court ... on the ground that
he is in custody in violation of the Constitution or laws... of the United States.” 28
U.S.C. § 2254(a). Section 2241 is worded more broadly and extends to a prisoner
who, among other things, is “in custody under .. . the authority of the United
States” or is “in custody in violation of the Constitution or laws .. . of the United
States.” See 28 U.S.C. §§ 2241(c)(1), (8). And Section 2255, which does not apply
here, allows a “prisoner in custody under sentence of a court established by Act of
Congress”—1.e., a federal prisoner—to attack his sentence. See 28 U.S.C. § 2255(a).

The Second Circuit has addressed the difference among these provisions. A
person in federal custody may petition for a writ of habeas corpus under Section
2255 or Section 2241, depending on the nature of the challenge: “a federal
prisoner’s challenge to the execution of a sentence is properly filed pursuant to
[Section] 2241, rather than Section 2255, because Section 2255 allows a federal
prisoner to challenge only the legality of the original imposition of a sentence.” See

James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002) (citing Chambers v. United States,

 

1 Page references to Dkt. 8-5 are to the numbering generated by CM/ECF, which
appears in the header of each page.
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 7 of 16

106 F.3d 472, 474 (2d Cir. 1997)). By contrast, Section 2254 “permits a state
prisoner to file a habeas petition ‘on the ground that he is in custody in violation of
the Constitution or laws... of the United States.” Id. at 166-67 (quoting 28 U.S.C.
§ 2254(a)). In other words, a “claim that one is ‘in custody’ in violation of federal
laws [under Section 2254] is broader than a claim that the imposition of one’s
sentence is illegal.” Jd. at 167.

The “plain language of the pertinent statutes indicates... that a federal
prisoner may challenge the imposition, but not the execution, of a sentence under
Section 2255, while a state prisoner may challenge either the imposition or the
execution of a sentence under Section 2254.” James, 308 F.3d at 167. Asa result, a
state prisoner’s “petition claiming improper execution of his sentence [is] properly
brought under Section 2254.” Id.

The Second Circuit later expanded on this analysis when it considered a
parole revocation challenge, concluding that “a state prisoner challenging his or her
parole revocation must file under section 2254.” See Cook v. N.Y. State Div. of
Parole, 321 F.3d 274, 275 (2d Cir. 2003). Comparing a person in custody on a state
judgment to one in custody on a federal judgment, the court explained that a state
prisoner “not only may, but according to the terms of section 2254 must, bring a
challenge to the execution of his or her sentence . . . under section 2254.” See id. at
278. Section 2241 is “unavailable” to such a petitioner. See id. Stated otherwise,
“Section 2241 is not an independent and separate avenue of relief but is to be read

in conjunction with the requirements of [Section] 2254, which are ‘a limitation on
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 8 of 16

the general grant of jurisdiction conferred in section 2241 that applies to cases
involving prisoners subject to state court judgments.” Torres v. Cronin, No. 19-cv-
6462, 2019 WL 6001000, at *1 (W.D.N.Y. Nov. 14, 2019) (quoting Ritienberry v.
Morgan, 468 F.3d 331, 337 (6th Cir. 2006)).

Kabir is in state custody based on a state conviction and judgment. See Dkt.
1, at 2 9¥ 4-5; Dkt. 8-1, at 2 ¢ 2; Dkt. 8-2. He alleges that his confinement at
Orleans during the COVID-19 pandemic violates his federal due process rights and
deprives him of adequate medical care. See Dkt. 3, at 4-5. In other words—and as
he acknowledges—Kabir claims that his custody in execution of his sentence
violates his Eighth Amendment rights. See Dkt. 11, at 7. As such, his petition falls
within the purview of Section 2254.2

The Court is not bound by Kabir’s choice to frame his petition under Section
2241 and, after considering the substance of his allegations, must convert the

petition to one filed pursuant to Section 2254.3 See Cook, 321 F.3d at 277 (“[I]f an

 

2 The Second Circuit has interpreted prison condition claims as comprising
challenges to execution of a sentence in the context of federal prisoners. See
Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has long
interpreted § 2241 as applying to challenges to the execution of a federal sentence,
‘including such matters as the administration of parole, . . . prison disciplinary
actions, prison transfers, type of detention and prison conditions.” (citation
omitted)). There is no reason to conclude differently in the context of a state
prisoner’s prison conditions-based claim under Section 2254.

3 The Court recognizes that district courts across the country have treated state
prisoners’ COVID-19-related habeas petitions differently. Compare Makin v.
Wainwright, No. 20-cv-912, 2020 WL 2085141, at *1 (N.D. Ohio Apr. 30, 2020)
(holding that state prisoner’s habeas petition “was not properly brought under
[Section] 2241” and that Section 2254 was the proper provision), and Money v.
Pritzker, No. 20-cv-20938, 2020 WL 1820660, at *2 (N.D. Ill. Apr. 10, 2020)
(examining petition for “writs of habeas corpus under 28 U.S.C. § 2254 for relief

8
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 9 of 16

application that should be brought under 28 U.S.C. § 2254 is mislabeled as a
petition under section 2241, the district court must treat it as a section 2254
application instead.”); Torres, 2019 WL 6001000, at *2 (concluding that petitioner
was limited to relief under Section 2254, noting that petitioner’s framing under
Section 2241 was not dispositive, and converting to a Section 2254 petition).

For these reasons, the Court grants Respondents’ motion to convert Kabir’s

petition to one raised under 28 U.S.C. § 2254.4

B. Motion to Dismiss the Petition.

Respondents argue that the Court must dismiss Kabir’s petition because:
(1) habeas relief is not available for a conditions of confinement claim; and (2) Kabir

failed to exhaust available state remedies. See Dkt. 8-5, at 6-10.

 

from custody in violation of the Eighth and Fourteenth Amendments to the U.S.
Constitution”), with McPherson v. Lamont, No, 3:20-cv-534 (JBA), 2020 WL
2198279, at *5 & n.3 (D. Conn. May 6, 2020) (holding that Section 2241 was the
proper provision for sentenced and pre-trial prisoners in state custody based on
Second Circuit cases, Roccisano v. Menifee, 293 F.3d 51 (2d Cir. 2002), and Adams v.
United States, 372 F.3d 132 (2d Cir. 2004), which involved federal prisoners’ habeas
claims). The Court has considered these decisions, but bases its analysis on the
Second Circuit authority cited above. Kabir cites McPherson as the framework
under which the Court should address his claims. See Dkt. 11, at 10-11. But
McPherson involved a mixed group of sentenced and pre-trial prisoners in state
custody and relied on Second Circuit cases that addressed federal prisoners’ habeas
claims and, therefore, does not provide the framework for analyzing Kabir’s claims.
See McPherson, 2020 WL 2198279, at *5 & n.3.

4 For the reasons discussed in Llewellyn v. Wolcott, No. 20-cv-498, 2020 WL
2525770, at *4 (W.D.N.Y. May 18, 2020), 42 U.S.C. § 1983 is not the proper
procedural mechanism for Kabir to seek release from Orleans based on the
conditions of his confinement.
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 10 of 16

In particular, a sentenced state prisoner who, like Kabir, claims he is in state
custody in violation of federal law may seek relief from a federal court by
petitioning for a writ of habeas corpus under 28 U.S.C. § 2254(a). Section 2254
requires a petitioner to show that he “exhausted the remedies available in the
courts of the State” before a federal court will consider his request for relief. See 28
U.S.C. § 2254(b)(1)(A); see also O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999)
(“Before a federal court may grant habeas relief to a state prisoner, the prisoner
must exhaust his remedies in state court.”). To exhaust state remedies, a petitioner
must “fairly present federal claims to the state courts... to give the state the
opportunity to pass upon and correct alleged violations of its prisoners’ federal
rights.” McCray v. New York, 573 F. App’x 22, 23 (2d Cir. 2014) (quoting Carvajal
uv. Artus, 633 F.3d 95, 104 (2d Cir. 2011)). A petitioner exhausts if he “presented
[his] constitutional claim to the highest state court from which a decision can be
obtained.” Lewis v. Bennett, 328 F. Supp. 2d 396, 403 (W.D.N.Y. 2004) (citing
Morgan v. Bennett, 204 F.3d 360, 369 (2d Cir. 2000)).

There are several ways a petitioner may exhaust his claims. As relevant to
Kabir’s petition, where the claim for relief is not based on the trial court record, a
petitioner may exhaust the claim by raising it to the state trial court in a collateral
post-conviction motion, such as a motion under New York Criminal Procedure Law
§ 440. See Elleby v. Smith, No. 20-cv-2985, 2020 WL 2611921, at *3 (S.D.N.Y. May
22, 2020). Or a petitioner may petition the trial court or appropriate Appellate

Division for a writ of habeas corpus and seek review of any decision denying the

10
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 11 of 16

petition. Jd.5 Even when a petitioner challenges the execution, rather than
validity, of his sentence under Section 2254, he “is still required to exhaust all of his
state court remedies before filing a habeas petition in [federal] court, and .. . bears
the burden of establishing that [he] has met this requirement.” Rapeika v.
Administrator of Northern State Prison, No. 20-cv-5358, 2020 WL 2092790, at *1
(D.N.J. May 1, 2020).

Respondents searched for, but did not locate, filings or evidence that Kabir
sought relief for his claims in a state court. See Dkt. 8-1, at 3 9 6. And Kabir did
not provide any evidence that he exhausted his claims in state court. See generally
Dkts. 1, 2, 3, 11. In fact, he claims that state courts were closed effective March 17,
2020, so he could not pursue his claims there. See Dkt. 1, at 3 913. Kabir did not
establish that he exhausted his claims, so the Court next considers whether he may
be excused from exhausting.

Section 2254 provides two narrow exceptions to its exhaustion requirement.
A federal court may grant a petitioner’s unexhausted petition for habeas relief if:
(1) “there is an absence of State corrective process”; or (2) “circumstances exist that
render [the State corrective process] ineffective to protect the rights of the
applicant.” 28 U.S.C. § 2254(b)(1)(B)()-Gi). In other words, a petitioner need not

exhaust his claims when “there is no further state proceeding for petitioner to

 

5 Where a petitioner’s claim is based on the trial court record—which is not the case
for Kabir’s petition—a petitioner may exhaust by filing a direct appeal to the
relevant Appellate Division and, if relief is denied, seeking leave to appeal to the
New York Court of Appeals. See Elleby, 2020 WL 2611921, at *3.

11
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 12 of 16

pursue” or where such pursuit “would be futile.” See Elleby, 2020 WL 2611921, at
*4 (quoting Lurie v. Witiner, 228 F.3d 113, 124 (2d Cir. 2000)).

Neither exception applies here. State court proceedings were available to
Kabir when he submitted his petition on May 12, 2020, and they remain available
now. See Elleby, 2020 WL 2611921, at *4; Dkt. 1, at 5. Even on March 22, 2020,
New York state courts’ limitations on filings did not apply to “emergency
applications related to the coronavirus.” See Dkt. 8-1, at 3 ¥ 7; Dkt. 8-4. Indeed,
New York state courts have received, and resolved, claims and petitions seeking
release from state custody in connection with the COVID-19 pandemic. See, e.g.,
People ex rel, Squirrell v. Langley, No. 500451/2020, 2020 WL 2736623 (Sup. Ct.
Putnam Cty. May 25, 2020) (dismissing habeas corpus petitions by inmates seeking
release during the COVID-19 pandemic where the court, after thoroughly
examining the measures taken by the sheriff and other officials, concluded there
was no violation of petitioners’ due process or Eighth Amendment rights); People ex
rel. Stoughton v. Brann, No. 451078/2020, 2020 WL 1679209 (Sup. Ct. N.Y. Cty.
Apr. 6, 2020) (ordering release of 18 “at-risk” prisoners in a due process challenge
by 32 petitioners detained at Rikers Island); People ex rel. Gregor v. Reynolds, No.
CV20-150, 2020 WL 1910116 (Sup. Ct. Essex Cty. Apr. 17, 2020) (concluding, where
several inmates detained pending parole violation proceedings filed Article 70
petitions for release, that sheriffs failure to take adequate protective measures

violated the due process rights of an inmate who was vulnerable to COVID-19).

12
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 13 of 16

Kabir’s claim that state courts are unavailable to him, “without any further
factual or legal allegations to support his claim, is inadequate to show that there
[was or] is no available process in the state courts.” See Rapeika, 2020 WL 2092790,
at *2. Courts may excuse petitioners from exhausting their claims when “relief is
truly unavailable,” but excusing exhaustion here, where state courts are available,
“would turn the habeas system upside down.” See Money, 2020 WL 1820660, at *22.
For the same reasons, Kabir did not demonstrate that pursuing his request for
release in state court is or would have been futile. See Elleby, 2020 WL 2611921, at
*4,

Other courts have reached similar conclusions when faced with habeas
petitions seeking release from state custody based on the COVID-19 pandemic. See
Griffin v. Cook, No. 3:20-cv-589 (JAM), 2020 WL 2735886, at *5 (D. Conn. May 26,
2020) (collecting cases); Elleby, 2020 WL 2611921, at *5.

Requiring exhaustion of Kabir’s claims in state court affords “the state court[]
... the first opportunity to review [his] claim[s] and provide any necessary relief.”
See O’Sullivan, 526 U.S. at 844; see also Rose v. Lundy, 455 U.S. 509, 515 (1982)
(“[A]s a matter of comity, federal courts should not consider a claim in a habeas
corpus petition until after the state courts have had an opportunity to act.”).
Exhaustion also ensures that, if Kabir’s petition ends up back in federal court, it
will “be accompanied by a complete factual record to aid [the Court] in [its] review.”
See Rose, 455 U.S. at 519. A full factual record is particularly important here, in

light of the “rapidly changing conditions in prison and the evolving steps that

13
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 14 of 16

prisons are taking to meet the unprecedented challenges presented by the
pandemic.” See Elleby, 2020 WL 2611921, at *5.

Because Kabir did not exhaust his habeas claims in state court and did not
demonstrate that either state courts were or are unavailable to him or that
exhaustion is futile,® the Court dismisses his petition without prejudice.” Kabir

may present his claims to a state court.

III. Kabir’s Motion for a Temporary Restraining Order.

Along with his petition, Kabir moved for a temporary restraining order
“releasing the petitioner from [his] unconstitutional condition of imprisonment.”
Dkt. 2, at 1. Because the temporary restraining order seeks the same relief—
release from Orleans—as the petition, the Court denies Kabir’s motion for the
reasons discussed above in Section II.B. See Holloway v. Wolcott, No. 20-cv-6329,

2020 WL 3172772, at *3 (W.D.N.Y. June 15, 2020) (denying motion for temporary

 

6 Alternatively, Respondents argue that the Court must dismiss Kabir’s petition
because Kabir may not assert a conditions of confinement claim in a Section 2254
petition. See Dkt. 8-5, at 6-7. Because the Court dismisses Kabir’s petition for
failure to exhaust, it need not reach this alternative argument.

7 The Court notes that Kabir would have been required to exhaust his claims in
state court if the Court had denied Respondents’ motion to convert the petition and
had analyzed Kabir’s claims under 28 U.S.C. § 2241. See Carmona v. U.S. Bureau
of Prisons, 243 F.3d 629, 632-35 (2d Cir. 2001) (citing the “requirement of
administrative exhaustion as spelled out in... decisional law” that applies to
Section 2241 petitions and declining to excuse petitioner's failure to exhaust);
Razzoli v. Strada, No. 10-cv-4802, 2013 WL 837277, at *2 (E.D.N.Y. Mar. 6, 2013)
(explaining that “[b]efore seeking habeas relief under § 2241, ... prisoners must
exhaust any available administrative remedies, or else justify the failure to exhaust
these remedies,” and holding that petitioner was “not excused from his duty to
exhaust administrative remedies”).

14
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 15 of 16

restraining order and preliminary injunction where it “appear[ed] Petitioner’s
claims, construed under Section 2254, [were] unexhausted”); see also Warner Vision
Entm’'t Inc. v. Empire of Carolina, Inc., 101 F.3d 259, 261 (2d Cir. 1996) (“The
purpose of a preliminary injunction is not to give the plaintiff the ultimate relief

[he] seeks.”).
CONCLUSION

For the reasons stated above, the Court:

GRANTS Respondents’ motion (Dkt. 8) to: (1) convert Kabir’s petition, filed
under 28 U.S.C. § 2241, to one filed under 28 U.S.C. § 2254; and (2) dismiss Kabir’s
petition for failure to exhaust; and

DENIES Kabir’s motion for judgment on the pleadings (Dkt. 11); and

DENIES Kabir’s motion for a temporary restraining order (Dkt. 2).

In addition, because the issues raised here are not the type of issues that a
court could resolve in a different manner, and because these issues are not
debatable among jurists of reason, the Court concludes that Kabir did not make a
substantial showing of the denial of a constitutional right, see 28 U.S.C.

§ 2253(c)(2), and, accordingly, DENIES a certificate of appealability.

The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(8), that any appeal

from this judgment would not be taken in good faith and, therefore, DENIES leave

to appeal as a poor person. See Coppedge v. United States, 369 U.S. 438, 444-46

(1962).

15
Case 1:20-cv-00598-JLS Document 12 Filed 07/14/20 Page 16 of 16

Kabir must file any notice of appeal with the Clerk’s Office, United States
District Court, Western District of New York, within 30 days of the date of
judgment in this action. Requests to proceed on appeal as a poor person must be
filed with the United States Court of Appeals for the Second Circuit in accordance
with the requirements of Rule 24 of the Federal Rules of Appellate Procedure.

The Clerk of Court shall update the docket in this case to reflect that Kabir’s
petition (Dkt. 1) was filed pursuant to 28 U.S.C. § 2254 and shall close this case.
The Clerk of Court also shall mail Kabir a copy of this decision and order.

SO ORDERED.

Dated: July 14, 2020
Buffalo, New York

  

Le a
JOHN 7 : SINATRA,’ /
UNITED STATES BISTRICT JUDGE

 

16
